Wasserman, J.
The appellant bases its claim for a refund on the theory that since it was held in S. S. Kresge Co. v. Bowers, Tax Commr., 170 OhioSt. 405, 11 O.O. (2d) 157, that appellant’s stamp cancellation method was an invalid method of determining sales tax liability, the 1956 test checks taken by the Tax Commissioner should be applied to the later period of July 1, 1957, to December 31, 1959, to determine its sales tax liability, which results in a refund due appellant in the amount stated above. All the appellant’s assignments of error refer in .the main to the above proposition and will be dealt with accordingly.